Case 8:20-cv-01077-CEH-CPT Document 16 Filed 05/26/20 Page 1 of 2 PageID 102




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


   GEORGE ZIMMERMAN,                                  Case No. 8:20-cv-1077-T-36CPT

            Plaintiff,

   v.

   PETE BUTTIGIEG and ELIZABETH
   WARREN,

            Defendants.


               DEFENDANTS PETE BUTTIGIEG AND ELIZABETH WARREN’S
                     NOTICE OF PENDENCY OF OTHER ACTIONS

             In accordance with Local Rule 1.04(d) and this Court’s Related Case Order and Track

   Two Notice (Doc. 4), I certify that the instant action:

   _____ IS                related to pending or closed civil or criminal case(s) previously filed in
                           this Court, or any other Federal or State court, or administrative
                           agency as indicated below:




        X    IS NOT        related to any pending or closed civil or criminal case filed with this
                           Court, or any other Federal or State court, or administrative agency.

             I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER

   ACTIONS upon each party no later than fourteen days after appearance of the party.

   Dated: May 26, 2020                              /s/ Frederick S. Wermuth
                                                    Frederick S. Wermuth
                                                    Florida Bar No.: 0184111
                                                    KING, BLACKWELL, ZEHNDER
Case 8:20-cv-01077-CEH-CPT Document 16 Filed 05/26/20 Page 2 of 2 PageID 103




                                                      & WERMUTH, P.A.
                                                     P.O. Box 1631
                                                     Orlando, FL 32802-1631
                                                     Telephone: (407) 422-2472
                                                     Facsimile: (407) 648-0161
                                                     fwermuth@kbzwlaw.com

                                                     Marc E. Elias
                                                     PERKINS COIE LLP
                                                     700 13th St. N.W., Suite 600
                                                     Washington, D.C. 20005-3960
                                                     Tel.: (202) 654-6200
                                                     Fax: (202) 654-9106
                                                     MElias@perkinscoie.com

                                                     William B. Stafford
                                                     PERKINS COIE LLP
                                                     1201 Third Ave., Suite 4900
                                                     Seattle, WA 98101-3099
                                                     Tel.: (206) 359-8000
                                                     Fax: (206) 359-9000
                                                     WStafford@perkinscoie.com

                                                     Counsel for Defendants


                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that, on May 26, 2020, I electronically filed the foregoing

   document with the Clerk of the Court by using the CM/ECF system, which will send a notice

   of electronic filing to all counsel of record.

                                                      /s/ Frederick S. Wermuth
                                                      Frederick S. Wermuth
                                                      Florida Bar No.: 0184111




                                                    -2-
